Citation Nr: 1243755	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-024 32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for a stomach disorder.

4.  Entitlement to an earlier effective date for service-connected skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1955 to July 1959.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for service connection for left shoulder and bilateral hand disorders, and to reopen previously denied claims for service connection for skin and stomach disorders.  The Veteran disagreed and perfected an appeal as to each issue.  In a June 2011 decision, the Board denied the Veteran's claims for left shoulder and bilateral hand disorders and remanded the new and material evidence claims involving skin and stomach disorders.  In a February 2012 decision, the Board granted service connection for a skin disorder and remanded the claim to reopen a stomach disorder for further development.

The Veteran appealed the claims for service connection for left shoulder and bilateral hand disorders to the Court of Appeals for Veterans Claims (Court) which entered a February 2012 Order that adopted a Joint Motion for Remand (JMR).

Pursuant to the Board's February 2012 decision, VA issued a February 2012 rating decision granting service connection for a skin disorder evaluating the disability as 10 percent diabling effective October 31, 2005.  The Veteran submitted a notice of disagreement (NOD) to the effective date in December 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Earlier effective date

The Veteran submitted a NOD to the effective date assigned by VA in the February 2012 rating decision that implemented the Board's service connection grant for a skin disability.  The Veteran's representative notes in the December 2012 appellate brief that in the February 2012 decision, the Board found that the Veteran's claim for service connection of a skin disability was not finalized in an April 1996 rating decision and thus the claim had remained open since his April 1995 claim.  See February 2012 decision at page 2.  The record does not include a statement of the case (SOC) that addresses the Veteran's NOD regarding an earlier effective date.  For that reason, the Board remands the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Duty to assist

The Veteran's claims for service connection for left shoulder and bilateral hand disorders were remanded to the Board in the February 2012 Court Order.  The February 2012 JMR addresses the Board's failure to ensure VA properly fulfilled its duty to assist the Veteran as to those claims as well as noting the claim to reopen a previously denied claim for service connection for a stomach disorder.  

First, the JMR states that VA has not fulfilled its duty to assist the Veteran particularly since the Veteran's service treatment and personnel records were apparently destroyed in a fire at the National Personnel Records Center (NPRC).  The JMR notes that VA has a duty to attempt to rebuild the Veteran's service records by seeking records from the Army Surgeon General's Office (SGO) as they pertain to the left shoulder and bilateral hand disorders and suggests that such records should be obtained as well for the stomach disorder claims.  Thus, the Board remands the claims to provide VA with the opportunity to obtain records regarding the Veteran from the SGO's office.  

Preliminary to seeking records from the SGO, however, the JMR notes that VA did not request that the Veteran provide complete unit information as requested by the NPRC.  Thus, notice should be provided to the Veteran requesting that he provide complete unit information as it relates to treatment dates for his shoulder, stomach and bilateral hand disorders.

Second, the JMR states that VA has not fulfilled its duty to assist the Veteran by not providing the Veteran with VA examinations of his claimed left shoulder and bilateral hand disorders.  In this regard, the Board observes that in claims involving whether new and material evidence has been presented that is sufficient to reopen a previously denied claim, VA has no duty to provide a medical examination.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  For that reason, the Board remands the claims to provide the Veteran with medical examinations for his left shoulder and bilateral hand disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Issue a statement of the case (SOC) that addresses the Veteran's and his representative's notice of disagreement (NOD) regarding the issue of entitlement to an earlier effective date for service connection for a skin disability.  If the Veteran files a timely substantive appeal in response to the SOC, it should be returned to the Board for Appellate review.  
2. Contact the Veteran in writing and inform him that he has the opportunity to submit complete unit information required for a records search regarding medical treatment of his claimed disorders.  The Veteran should, to the best of his ability and recollection, specify what units he was assigned to when he was injured or suffered medical problems regarding his left shoulder, stomach and bilateral hands during service and when he was treated for those disorders.  The Veteran should also specify when and for what periods of time he had any such assignments.  Any response provided by the Veteran should be documented in the Veteran's VA claims folder.

3. After completion of the development described above, VA should contact the Army Surgeon General's Office and other appropriate service record keeping agencies and seek records that pertain to the Veteran or the Veteran's unit(s).

4. After completion of the development above, VA should ensure compliance with 38 C.F.R. § 3.159(c)(1) and (e).

5. After completion of the above development and incorporation of all VA treatment records and other records obtained into the Veteran's VA claims folder, schedule the Veteran for a medical examination by an appropriate VA medical provider.  The examiner should review the Veteran's VA claims folder prior to the examination.  The examiner should determine whether the Veteran currently manifests any left shoulder or bilateral hand disorder.  
If any such disorder is manifested and such disorder is diagnosed, the examiner should provide an opinion whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's active duty service.  The examiner should provide a full explanation for any opinion reached and should provide reference to medical literature if appropriate.

6. After completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, prepare a supplemental statement of the case and if otherwise in order, return the Veteran's claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

